              Case 3:20-cv-00294-CLB Document 18
                                              19 Filed 11/04/20 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   SHAUN DILLON,                                  )
                                                    ) Case No.: 3:20-cv-00294-CLB
12          Plaintiff,                              )
                                                    )       UNOPPOSED MOTION FOR
13                  v.                              )           EXTENSION OF TIME
                                                    )              (FIRST REQUEST)
14   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and Remand

20 (Dkt. No. 17, filed on October 14, 2020), currently due on November 13, 2020, by 30 days, through

21 and including December 14, 2020. Defendant further requests that all subsequent deadlines set forth

22 in the Court’s scheduling order (Dkt. No. 16) be extended accordingly.

23          This is Defendant’s first request for an extension of time. Good cause exists for this extension

24 due to Defendant’s counsel’s workload as described below. Since Plaintiff’s motion was filed on

25 October 14, 2020, Defendant’s counsel has worked on over 20 district court cases and a Ninth Circuit

26 appeal. Counsel is also responsible for other substantive non-litigation matters in the Office of
              Case 3:20-cv-00294-CLB Document 18
                                              19 Filed 11/04/20 Page 2 of 3




 1 General Counsel. The Office of General Counsel also currently has a number of attorneys out on

 2 leave of absence, in addition to staff attrition, which has increased the undersigned’s workload.

 3          Additional time is required to review the record, to evaluate the numerous issues raised in

 4 Plaintiff’s motion, to determine whether options exist for settlement, and if not, to prepare Defendant’s

 5 response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these tasks as soon as

 6 possible. This request is made in good faith and with no intention to unduly delay the proceedings,

 7 and counsel apologizes for any inconvenience.

 8          On November 3, 2020, counsel for Defendant conferred with Plaintiff’s counsel, who has no

 9 opposition to this motion.

10          It is therefore respectfully requested that Defendant be granted an extension of time to respond

11 to Plaintiff’s Motion for Reversal and Remand, through and including December 14, 2020.

12

13          Dated: November 4, 2020                         Respectfully submitted,

14                                                          NICHOLAS A. TRUTANICH
                                                            United States Attorney
15
                                                            /s/ Allison J. Cheung
16                                                          ALLISON J. CHEUNG
                                                            Special Assistant United States Attorney
17

18

19

20                                                          IT IS SO ORDERED:
21
                                                            UNITED STATES MAGISTRATE JUDGE
22

23                                                                  November 4, 2020
                                                            DATED: ___________________________
24

25

26                                                      2
              Case 3:20-cv-00294-CLB Document 18
                                              19 Filed 11/04/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME (FIRST REQUEST) on the

 4 date, and via the method of service, identified below:

 5
           CM/ECF:
 6
           Cyrus Safa
 7         cyrus.safa@rohlfinglaw.com
           Attorney for Plaintiff
 8

 9         Leonard Stone
           lstone@shookandstone.com
10         Attorney for Plaintiff
11         Dated: November 4, 2020
12
                                                           /s/ Allison J. Cheung
13                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26                                                     3
